Order filed September 17, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00709-CV
                                  ____________

                    IN THE MATTER OF A.F., Appellant


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-03135J

                                   ORDER

      This is an appeal from a judgment signed May 6, 2015. The notice of appeal
was due August 4, 2015. See Tex. R. App. P. 26.1. Appellant, however, filed his
notice of appeal on August 19, 2015, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to
file the notice of appeal. While an extension may be implied, appellant is still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM